NUMBER 13-18-00666-CV

                                  COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


CITY OF EDCOUCH, TEXAS,                                                                    Appellant,

                                                    v.

JOEL SEGURA,                                                                                Appellee.


                       On appeal from the 206th District Court
                             of Hidalgo County, Texas.



                                             ORDER
  Before Chief Justice Valdez and Justices Contreras and Benavides
                          Order Per Curiam

        Before the Court are appellant the City of Edcouch’s motions to substitute
counsel,1 and its emergency motion to enforce stay order, and appellee Joel Segura’s
motion to require the City to designate lead counsel.

         1 The motion to substitute counsel was filed by Orlando Jimenez and signed by the Mayor of

Edcouch. Jimenez has not previously appeared in these proceedings. The original motion for emergency
relief and notice of appeal for the City were filed by Javier Villalobos who is designated counsel in these
proceedings for the City of Edcouch. Jimenez asserts that Villalobos no longer has authority to act for the
City.
        The Court previously granted the City of Edcouch’s opposed emergency motion to
stay the injunction issued by the 206th District Court on November 27, 2018 until
December 13, 2018, and has since continued the stay. According to appellee’s surreply
to the City’s initial motion for emergency relief, Segura was sworn in as a city alderman
on November 13, 2018, however, the City, through its counsel of record Javier Villalobos,
asserts that Segura was not sworn.2 The Court expects to receive appellee’s brief on or
before January 10, 2019.
        It is presently unclear to this Court which attorney(s) have the authority to represent
the City of Edcouch. Accordingly, the Court ABATES the appeal and REMANDS to the
district court the factual question of who is authorized to represent the City. The trial court
shall hold a proceeding within fifteen days of this Order to require attorneys for the City
of Edcouch to show authority pursuant to Rule 12 of the rules of civil procedure and issue
its findings of fact and conclusions of law no later than thirty days from this Order. TEX.
R. CIV. P. 12; In re Guardianship of Benavides, 403 S.W.3d 370, 376–77 (Tex. App.—
San Antonio 2013, pet. denied) (holding that “when making a determination under rule
12, trial courts consider and weigh the evidence presented”);3 Boudreau v. Fed. Trust
Bank, 115 S.W.3d 740, 742 (Tex. App.—Dallas 2003, pet. denied).
        The pending motions are carried with the case.
        IT IS SO ORDERED.
                                                                                   PER CURIAM



Delivered and filed the
27th day of December, 2018.




        2   Appellant’s brief on the merits states that Segura was not sworn in on November 13, 2018.

       3 This Court reviews a trial court’s findings in a Rule 12 proceeding for abuse of discretion but may

not make a factual finding in the first instance. In re Guardianship of Benavides, 403 S.W.3d 370, 377 (Tex.
App.–San Antonio 2013, pet. denied); see also Nolana Open MRI Ctr. v. Pechero, No. 13-13–00552-CV,
2015 WL 601916, at *9–10 (Tex. App.—Corpus Christi Mar. 26, 2015, no pet.) (mem. op.).

                                                     2